DETAILED ACTION
	
Introduction
Claims 1-2, 4-8, 10-12, 16, 18, and 21-24 are pending. Claims 3, 9, and 13-14 are withdrawn. Claims 15, 17, and 19-20 are cancelled. Claims 21-24 are new. Claim 1 is amended. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 11/26/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claim 1 under 35 U.S.C. 102 
Applicant has amended claim 1 to recite new limitations and now argues that it would not be obvious to modify the system of Panchaksharaiah to incorporate the new limitations. However, Examiner respectfully disagrees. Nonetheless, Examiner no longer relies on Panchaksharaiah to reject claim 1. Therefore, Applicant’s argument is moot. 
Rejection of claim 21 under 35 U.S.C. 103
New claim 21 recites the combination of prior claim 8. Applicant argues that Examiner’s asserted motivation for combining the teachings of Kokku with the teachings of Panchaksharaiah lacks a “rational underpinning” because the “advantage of secondary reference [sic] asserted by the Examiner is not needed by and not relevant to the primary reference.” However, Examiner respectfully disagrees for two reasons. First, Applicant cites no evidence to support the proposition that an advantage provided by feature taught by a secondary reference must be “needed” by a system taught by a primary reference in order for it to be obvious to modify the 
Rejection of claim 22 under 35 U.S.C. 103
New claim 22 recites the combination of prior claim 11. Applicant argues that Examiner’s characterization of paragraph 84 of Zhang is “not supported by the record.” In support of this argument, Applicant merely quotes the text of paragraph 84 and then summarily concludes that Examiner’s characterization of paragraph 84 is not supported by the quoted text of paragraph 84 without providing any further explanation. If Applicant continues to feel that Examiner’s characterization of paragraph 84 is inaccurate, Applicant should provide further explanation as to how the characterization is inaccurate and why this inaccurate characterization renders the rejection of claim 22 improper. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang (US 2016/0286244) in view of Smith (US 2017/0237607).
Regarding claims 1, 19, and 20, Chang teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user equipment (UE) device of a user, the transmitting streaming media including simultaneously transmitting a first media stream and a second media stream to the UE device, wherein the simultaneously transmitting the first media stream and the second media stream to the UE device is performed by a server (An interactive video broadcasting service simultaneously transmits a plurality of live video streams (hereinafter, “content streams”) to a viewing device (hereinafter, “UE”). See par. 117-118. The interactive video broadcasting service may be implemented by a server. See par. 9; fig. 2); subjecting, by the network device, the first media stream to processing by natural language processing to provide a topic extracted from the first media stream (The server performs natural language processing on a first content stream to determine the content of the first content stream. See par. 11); subjecting, by the network device, the second media stream to processing by natural language processing to provide an extracted topic extracted from the second media stream (The server performs natural language processing on a second content stream to determine the content of the second content stream. See par. 11); identifying, by the network device, a match between the topic and the extracted topic (The server determines whether the content of the first content stream matches the content of the second content stream. See par. 11); and providing one or more output in response to the identifying the match between the topic and the extracted topic (The UE is provided with a multi-perspective display comprising the first and second content streams in response to determining that the content of the first content stream matches the content of the second content stream. See par. 118).
However, Chang does not teach that the server comprises a virtual machine (VM) running on a computing node of an edge computing environment. Nonetheless, Smith teaches a system for streaming content to a user equipment whereby the content is streamed to the UE by a VM running on a local edge server. See par. 51. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang so that the server comprises a VM running on a local edge server because doing so reduces the latency and backhaul bandwidth requirement of providing the first and second content streams, according to Smith. See par. 52. 
Claim 2 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang and Smith, as applied to claim 1 above, in further view of Bosch (US 2018/0302877).
Regarding claim 2, Chang and Smith do not wherein the method includes instantiating a network slice configured for persistent delivery of specified key performance indicators defined by specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the network slice. However, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang and Smith, as applied to claim 1 above, in further view of Akman (US 2021/0160153).
Regarding claim 4, Chang and Smith teach wherein the simultaneously transmitting the first media and the second media stream to the UE device is performed by a virtual machine (VM) running on a computing node of an edge computing environment (See discussion of claim 1), but Chang and Smith do not teach instantiating a network slice configured for persistent delivery of specified key performance indicators defined by specified slice parameter values, the specified slice parameter values including a bandwidth parameter value, user plane latency parameter value, a reliability parameter value, and an availability parameter value. However, Akman teaches a network slicing system that instantiates a network slice, transmits traffic to/from a UE over the network slice, and monitors key performance indicator (KPI) values of the network slice, including availability, reliability, throughput, latency, capacity, and packet loss. See par. 5-6; par. 72; fig. 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for the specific needs of the UE, and which can be dynamically reconfigured based on the KPI values. 
Claims 5, 10, and 12 are rejected under 35 U.S.C. 103 because they are unpatentable over Chang and Smith, as applied to claim 1 above, in further view of Chatras (US 2020/0112492) and Bosch.
Regarding claim 5, Chang teaches wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang and Smith do not teach wherein the first media stream is transmitted over a first network slice and the user data is transmitted over a second network slice. However, Chatras teaches a network slicing system whereby a UE receives a first type of data over a first instantiated network slice and a second type of data over a second instantiated network slice. See par. 71; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the first and second content streams are transmitted over a first instantiated network slice, and the user data is transmitted over a second instantiated network slice, because doing so allows the content streams to be transmitted over a network slice that is tailored for transmitting content streams, and the user data to be transmitted over a different network slice that is tailored for transmitting user data. 
In addition, Chang, Smith, and Chatras do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice is configured for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Chatras so that the first and second network slices are configured to persistently deliver corresponding KPI values, because doing so allows the first and second network slices to be dynamically reconfigured based on their corresponding KPI values. 
Regarding claim 10, Chang and Smith do not teach wherein the method includes instantiating a first network slice and a second network slice, wherein the transmitting streaming media includes simultaneously transmitting the first media stream to the UE device over the first network slice and the second media stream to the UE device over the second network slice. However, Chatras teaches a network slicing system whereby a UE receives a first type of data over a first instantiated network slice and a second type of data over a second instantiated network slice. See par. 71; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the first content stream is transmitted over a first instantiated network slice and the second content stream is transmitted over a second instantiated network slice because doing so allows the first content stream to be transmitted over a network slice that is tailored for transmitting a first type of content, and the second content stream to be transmitted over a different network slice that is tailored for transmitting a second type of content. 
In addition, Chang, Smith, and Chatras do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice is configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Chatras so that the first network slice is configured to persistently provide KPI values specific to the first network slice, and the second network slice is configured to persistently provide KPI values that are specific to the second network slice, because doing so allows each network slice to be independently monitored for SLA violations. 
Regarding claim 12, Chang teaches wherein the method includes iteratively receiving user data from the UE device (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang and Smith do not teach wherein the method includes instantiating one or more network slice and a certain network slice other than the one or more network slice, wherein the simultaneously transmitting is performed over the one or more network slice, and wherein the user data is received over the certain network slice. However, Chatras teaches a network slicing system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the first and second content streams are transmitted over a first instantiated network slice, and the user data is transmitted over a second instantiated network slice, because doing so allows the content streams to be transmitted over a network slice that is tailored for transmitting content streams, and the user data to be transmitted over a different network slice that is tailored for transmitting user data. 
In addition, Chang, Smith, and Chatras do not teach that the one or more network slice is configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and the certain network slice configured for delivery of certain specified key performance indications defined by a certain set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Chatras so that the first and second network slices are configured to persistently deliver corresponding KPI values, because doing so allows the first and second network slices to be dynamically reconfigured based on their corresponding KPI values. 
Claims 6-7 and 11 are rejected under 35 U.S.C. 103 because they are unpatentable over Chang and Smith, as applied to claim 1 above, in further view of Bosch and Zhang (US 2017/0054595).
Regarding claims 6-7, Chang teaches iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang and Smith do not teach wherein transmitting streaming media data to the UE device includes transmitting the first media stream over a first network slice configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
In addition, Chang, Smith, and Bosch do not teach wherein the method includes dynamically varying the first set of specified slice parameter values during the media streaming session in dependence on the user data. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice based on parameters or characteristics of data traffic provided by a customer or user. See par. 84. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Bosch so that the system reconfigures the first network slice based on the received user data, because doing so allows the user to cause the first network slice to be reconfigured as needed. 
Regarding claim 11, Chang teaches wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang and Smith do not teach wherein the method includes instantiating one or more network slice configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the one or more network slice. However, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
In addition, Chang, Smith, and Bosch does not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice based on parameters or characteristics of data traffic provided by a customer or user. See par. 84. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Bosch so that the system reconfigures the first network slice based on the received user data, because doing so allows the user to cause the first network slice to be reconfigured as needed. 
Claim 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang and Smith, as applied to claim 1 above, in further view of Kokku (US 2012/0002544) and Bosch.
Regarding claim 8, Chang teaches wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the user data is initially received over a first network slice but transitioned from being received over the first network slice to being received over a second network slice in response to the user data contributing to an overload of the first network slice, because doing so allows the system to address the overload condition of the first network slice by removing flows from the first network slice. 
In addition, Chang, Smith, and Kokku do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Kokku so that the first network slice is configured to persistently provide KPI values specific to the first network slice, and the second network slice is configured to persistently provide KPI values that are specific to the second network slice, because doing so allows each network slice to be independently monitored for SLA violations. 
Claim 16 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang and Smith, as applied to claim 1 above, in further view of either Travostino (US 2007/0180436) or Das Sharma (US 2018/0004558).
Chang and Smith teach wherein a virtual machine (VM) defining a media server at an edge computing environment is configured for simultaneously transmitting the first media stream and the second media stream to the UE device (Chang teaches that the server is a media server. See par. 51; fig. 2. Smith teaches that the server may be implemented by a VM residing in an edge computing environment. See par. 51), but Chang and Smith do not teach wherein the method includes, during the transmitting, migrating the VM from a core computing environment to the edge computing environment. Nonetheless, Travostino and Das Sharma both teach a system for migrating a virtual machine from a source node to a destination node without disconnecting a client from a session hosted by the virtual machine. See Travostino, par. 38; Das Sharma, par. 28. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the VM is migrated from an origin server to the server residing in the edge computing environment during 
Claim 18 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang and Smith, as applied to claim 1 above, in further view of Panchaksharaiah (US 10,178,422) and Bogineni (US 10,484,911).
Regarding claim 18, Chang and Smith do not teach, but Panchaksharaiah teaches: wherein the first media stream is a primary media stream for primary viewing by the user (The first content stream may be a primary media stream for primary viewing, such as a news story. See col. 2, ln. 57-64), wherein the providing one or more output in response to the identifying the match between the topic and the extracted topic includes transmitting a notification to the user specifying to the user that content of interest is available to the user by viewing of the second media stream (In response to detecting a match between the first content stream and the second content stream, the system may send a notification to the user notifying the user that updates to the news story are available by viewing the second content stream. See col. 3, ln. 34-39; fig. 5, item 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the first content stream is for primary viewing by the user, and so that the step of providing one or more output includes transmitting a notification to the user specifying to the user that content of interest is available to the user by viewing the second content stream, because doing so allows the user to be notified of subsequent updates to content of a first content stream that the user can view in a second content stream. 
In addition, Chang, Smith, and Panchaksharaiah do not teach wherein method includes examining a streaming media type of the first media stream, and querying a predictive model using the media type to return prediction data specifying predicted performance of a network slice configuration, and selecting a network slice using the prediction data, wherein the predictive model has been trained by machine learning using training data that comprises slice performance data from historical media streaming sessions, and wherein the method includes transmitting the first media stream over the network slice. However, Bogineni teaches a network slicing system whereby the system the system examines a communications attribute of an application to determine the type (i.e., mobile video) of the application (See col. 6, ln. 3-5), whereby the system determines the performance requirements (i.e., a high data rate requirement) of the application based on the type of the application (See col. 6, ln, 6-7), whereby the system inputs the performance requirements into a model that generates a score for each of a plurality of network slice polices (i.e., network slice configurations) indicating a predicted performance of a corresponding network slice policy (See col. 7, ln. 36-41), whereby the system selects a network slice policy based on the scores (See col. 8, ln. 2-4), and whereby the system transmits traffic of the application over a network slice configured according to the selected network slice policy (See col. 8, ln. 5-10). Bogineni further teaches that the model may be trained using machine learning (See col. 7, ln. 7-10) based on past (i.e., historical) data indicating mappings between performance requirements and network slice policies (See col. 7, ln. 10-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Panchaksharaiah to incorporate the above features because doing so allows the system to select an optimal network slice configuration of a network slice that is to be used to transmit the first content stream. 
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah in view of Kokku and Bosch.
Regarding claim 21, Panchaksharaiah teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user equipment (UE) device of a user, the transmitting streaming media including simultaneously transmitting a first media stream and a second media stream to the UE device (A first content stream and a second content stream (collectively referred to as a “first plurality of content streams”) are transmitted to a UE. See col. 32, ln. 47-47); subjecting the first media stream to processing by natural language processing to provide a topic extracted from the first media stream (The system monitors the first content stream for the presence of one or more keywords in the first content stream. See col. 32, ln. 47-57. The monitoring may be performed using natural language processing (NLP). See col. 10, ln. 50-55); subjecting the second media stream to processing by natural language processing to provide an extracted topic extracted from the second media stream (The system also monitors the second content stream for the presence of the same one or more keywords using NLP. See col. 32-, ln. 47-57); identifying a match between the topic and the extracted topic (The system determines that the first and second content streams are related when it determines that the one or more keywords are present in both the first and second content streams. See col. 32, ln. 64-67); and providing one or more output in response to the identifying the match between the topic and the extracted topic (The system extracts, stores, and outputs for display to a user the portions of the first and second content streams that are determined to be related. See col. 33, ln. 33-51. The extracted portions may be output in series in a single window or in parallel in separate windows. See col. 8, ln. 35-37), wherein the method includes iteratively receiving user data from the UE device during the media 
However, Panchaksharaiah does not teach transitioning from iteratively receiving the user data over a first network slice to iteratively receiving the user data over a second network slice in response to processing of the user data iteratively received from the UE device during the media streaming session. Nonetheless, Kokku teaches a network slicing system whereby a flow is initially received over a first network slice, and whereby the flow is transitioned from being received over the first network slice to being received over a second network slice in response to the flow causing the first network slice to be overloaded. See par. 21. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah so that the user data is initially received over a first network slice but transitioned from being received over the first network slice to being received over a second network slice in response to the user data contributing to an overload of the first network slice, because doing so allows the system to address the overload condition of the first network slice by removing flows from the first network slice. 
In addition, Panchaksharaiah and Kokku do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Kokku so that the first network slice is configured to persistently provide KPI values specific to the first network slice, and the second network slice is configured to persistently provide KPI values that are specific to the second network slice, because doing so allows each network slice to be independently monitored for SLA violations. 
Claims 22-23 are rejected under 35 U.S.C. 103 because they are unpatentable over Panchaksharaiah in view of Bosch and Zhang. 
Regarding claim 22, Panchaksharaiah teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user equipment (UE) device of a user, the transmitting streaming media including simultaneously transmitting a first media stream and a second media stream to the UE device (A first content stream and a second content stream (collectively referred to as a “first plurality of content streams”) are transmitted to a UE. See col. 32, ln. 47-47); subjecting the first media stream to processing by natural language processing to provide a topic extracted from the first media stream (The system monitors the first content stream for the presence of one or more keywords in the first content stream. See col. 32, ln. 47-57. The monitoring may be performed using natural language processing (NLP). See col. 10, ln. 50-55); subjecting the second media stream to processing by natural language processing to provide an extracted topic extracted from the second media stream (The system also monitors the second content stream for the presence of the same one or more keywords using NLP. See col. 32-, ln. 47-57); identifying a match 
However, Panchaksharaiah does not teach wherein the method includes instantiating one or more network slice configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the one or more network slice. Nonetheless, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is 
In addition, Panchaksharaiah and Bosch do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice based on parameters or characteristics of data traffic provided by a customer or user. See par. 84. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the system reconfigures the network slice based on the iteratively received user data, because doing so allows the user to cause the network slice to be reconfigured as needed. 
Regarding claim 23, Panchaksharaiah and Bosch do not teach wherein the iteratively receiving user data from the UE device during the media streaming session and dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data includes iteratively receiving sensor output user data from the UE device during the media streaming session and dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received sensor output user data. However, Zhang teaches iteratively receiving metrics pertaining to performance of a network slice from a customer device, and reconfiguring the network slice based on the iteratively received metrics. See par. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the system iteratively receives metrics pertaining to performance of the network slice from the UE, and reconfigures the network slice based on the iteratively received metrics, because doing so allows the system to ensure that the performance of the network slice does not violate an SLA associated with the network slice. 
Claim 24 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah, Bosch, and Zhang, as applied to claim 22 above, in further view of Fithian (US 2009/0192961). 
Regarding claim 24, Panchaksharaiah teaches iteratively receiving user data from the UE device during the media streaming session and iteratively deriving a preference of a user associated to the user data using the iteratively received user data (The system iteratively receives user activity data and derives user preferences from the user activity data by inference. See col. 21, ln. 14-17. For instance, the system may detect from the user activity data that the user prefers to view sports games and avoids movies and award shows, and derives a user preference for sports games based on the user activity data. See col. 34, ln. 47-56), but Panchaksharaiah and Bosch do not teach that the user data is health biometric sensor output user data (Panchaksharaiah strongly suggests that the user preferences may be iteratively derived from biometric user activity data such as “brain activity information” and “mood” information. See col. 28, ln. 29-30). However, Fithian teaches a content adaptation system whereby the system receives biometric user activity data from a user, iteratively derives user preferences from the biometric data, and increases the bitrate of a content stream that matches the user preferences. See par. 22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the system iteratively derives the user preferences from biometric user activity data, and increases the bitrate of content streams that match the user preferences, because doing so provides additional ways by which the system may infer the user preferences and allows content streams to be tailored based on the user preferences. 
In addition, Panchaksharaiah, Bosch, and Fithian do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively derived preference of the user iteratively derived using the iteratively received user data iteratively received from the UE device during the media streaming session. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice by adding resources to the network slice when the system observes an increase in usage of existing resources of the network slice. See par. 87-88. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Fithian so that when the system increases the bitrate of a content stream that matches the user preferences, the system responsively adds resources to the network slice, because doing so allows the system to avoid violating an SLA associated with the network slice when the system increases the bitrate of a content stream that matches the user preferences. 
Alternatively, claim 22 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah in view of Bosch and Cui (US 2018/0316627). 
Regarding claim 22, Panchaksharaiah teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user 
However, Panchaksharaiah does not teach wherein the method includes instantiating one or more network slice configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the one or more network slice. Nonetheless, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
In addition, Panchaksharaiah and Bosch do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data. However, Cui teaches a network slicing system whereby the system adjusts a network slice based on a topic of interest specified in user preferences. See par. 21-22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the 
Alternatively, claim 23 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah, Bosch, and Cui, as applied to claim 22 above, in further view of either Zhang or Schliwa-Bertling (US 2022/0022090).
Regarding claim 23, Panchaksharaiah, Bosch, and Cui do not teach wherein the iteratively receiving user data from the UE device during the media streaming session and dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data includes iteratively receiving sensor output user data from the UE device during the media streaming session and dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received sensor output user data. However, Zhang teaches iteratively receiving metrics pertaining to performance of a network slice from a customer device, and reconfiguring the network slice based on the iteratively received metrics. See par. 88). Similarly, Schliwa-Bertling teaches a network slice service level agreement (SLA) fulfillment system whereby the system iteratively receives quality of service (QoS) measurements pertaining to a network slice from an application at a UE, and whereby the system reconfigures the network slice based on the iteratively received QoS measurements. See par. 15-16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Cui so that the system iteratively receives metrics/QoS measurements pertaining to performance of the 
Alternatively, claim 24 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah, Bosch, and Cui, as applied to claim 22 above, in further view of Fithian.
Regarding claim 24, Panchaksharaiah teaches iteratively receiving user data from the UE device during the media streaming session and iteratively deriving a preference of a user associated to the user data using the iteratively received user data (The system iteratively receives user activity data and derives user preferences from the user activity data by inference. See col. 21, ln. 14-17. For instance, the system may detect from the user activity data that the user prefers to view sports games and avoids movies and award shows, and derives a user preference for sports games based on the user activity data. See col. 34, ln. 47-56), but Panchaksharaiah and Bosch do not teach that the user data is health biometric sensor output user data (Panchaksharaiah strongly suggests that the user preferences may be iteratively derived from biometric user activity data such as “brain activity information” and “mood” information. See col. 28, ln. 29-30). However, Fithian teaches a content adaptation system whereby the system receives biometric user activity data from a user, iteratively derives user preferences from the biometric data, and increases the bitrate of a content stream that matches the user preferences. See par. 22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the 
In addition, Panchaksharaiah, Bosch, and Fithian do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively derived preference of the user iteratively derived using the iteratively received user data iteratively received from the UE device during the media streaming session. However, Cui teaches a network slicing system whereby the system adjusts a network slice based on a topic of interest specified in user preferences. See par. 21-22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Fithian so that the system adjusts the network slice based on a topic of interest specified in the iteratively derived user preferences, because doing so allows the system to scale the network slice in anticipation of using the network slice to provide a content stream that matches a topic of interest to the user. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459